Case 2:20-cv-13134-LVP-RSW ECF No. 26, PageID.2128 Filed 12/02/20 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

TIMOTHY KING, et.al.,                      Case No. 20-cv-13134
    Plaintiffs,                            Hon. Linda V. Parker

v.

GRETCHEN WHITMER, in her official capacity
as Governor of the State of Michigan, et.al.,
     Defendants,

and

ROBERT DAVIS,
     Proposed Intervenor Defendant.
__________________________________________________________________/
GREGORY J. ROHL (P39185)                   HEATHER S. MEINGAST (P55439)
The Law Offices of Gregory Rohl            ERIC GRILL (P64713)
41850 West 11 Mile Rd., Ste.110            Assistant Attorneys General
Novi, MI 48375                             Attorneys for Defendants
(248) 380-9404                             P.O. Box 30736
gregoryrohl@yahoo.com                      Lansing, MI 48909
                                           (517) 335-7659
                                           meingasth@michigan.gov
                                           grille@michigan.gov

                                           ANDREW A. PATERSON (P18690)
                                           Attorney for Proposed Intervening
                                           Defendant Robert Davis
                                           2893 E. Eisenhower Pkwy
                                           Ann Arbor, MI 48108
                                           (248) 568-9712
                                           Aap43@outlook.com
__________________________________________________________________/

     PROPOSED INTERVENOR DEFENDANT ROBERT DAVIS’
      REPLY TO PLAINTIFFS’ RESPONSE TO EMERGENCY
            MOTION TO INTERVENE (ECF NO. 25).

                                  Page 1 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 26, PageID.2129 Filed 12/02/20 Page 2 of 7




      NOW COMES, PROPOSED INTERVENOR DEFENDANT

ROBERT DAVIS (hereinafter “Intervenor Defendant Davis”), by and

through his attorney, ANDREW A. PATERSON, and for his Reply to

Plaintiffs’ Response to Emergency Motion to Intervene (ECF No. 25),

states the following:

      Despite granting Intervenor Defendant Davis’ request for

concurrence to intervene in this case (Email Exhibit, ECF No. 20, Pg.ID

2107-2108), in a bizarre development, this morning at 8:56 a.m.,

Gregory Rohl (“Mr. Rohl”), counsel for Plaintiffs, filed a response in

opposition to Intervenor Defendant Davis’ Emergency Motion for

Intervention [12] (ECF No. 25). Although Plaintiffs’ response (ECF No.

25) does not dispute the fact that Plaintiffs’ counsel, Mr. Rohl,

expressly granted Intervenor Defendant Davis’ request to intervene in

this case (Email Exhibit, ECF No. 20, Pg.ID 2107-2108), Plaintiffs’

meritless response (ECF No. 25) nonetheless attempts to provide a

basis for the Court to deny Intervenor Defendant Davis’ Emergency

Motion to Intervene (ECF No. 12).

      Surprisingly, Plaintiffs assert the frivolous argument that

Intervenor Defendant Davis, who is a Wayne County registered voter


                                  Page 2 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 26, PageID.2130 Filed 12/02/20 Page 3 of 7




that voted by absentee ballot in the November 3, 2020 general election,

does not have a substantial interest in this case. Specifically, Plaintiffs

argue that “[i]f the Court sets aside the results of the election, then no

one’s vote can be counted. [Intervenor Defendant Davis] is no different

than the general citizenry.” (Plaintiffs’ Response, ECF No. 25, Pg.ID

2125). It is apparent that Plaintiffs’ counsel has not read ALL of the

relief requested in the original complaint (ECF No.1) or in the

purported amended complaint (ECF No. 6) that he filed on behalf of his

clients. In both the original (ECF No. 1, Pg.ID 73, ¶211(1)) and

purported amended complaints (ECF No. 6, Pg.ID 955, ¶233(1)), the

Plaintiffs requested the following relief: “An order directing Secretary

Benson, Governor Whitmer, the Board of State Canvassers and Wayne

County to de-certify the election results.” (Compare Org.Compl.,

ECF No. 1, Pg.ID 73, ¶211(1) with Am. Compl., ECF No. 6, Pg.ID 955,

¶233(1)).

      Intervenor Defendant Davis, as a Wayne County registered voter

that lawfully voted by absentee ballot in the November 3, 2020 general

election, has a substantial interest in this litigation considering

Plaintiffs are expressly seeking this Court to enter an order “de-


                                  Page 3 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 26, PageID.2131 Filed 12/02/20 Page 4 of 7




certifying” votes cast in Wayne County, which would result in

Intervenor Defendant Davis’ lawfully cast vote not being counted and

resulting in Intervenor Defendant Davis being disenfranchised.

Contrary to Plaintiffs meritless and frivolous arguments, Intervenor

Defendant Davis is different than the citizenry at large considering not

all citizens of Michigan voted in the November 3, 2020 general election

and not all citizens of Michigan voted for Joe Biden for President and

Kamala Harris for Vice President as Intervenor Defendant Davis

PROUDLY did!

      Unlike the other proposed intervening defendants (ECF No. 5, 14),

Intervenor Defendant Davis has a substantial interest in protecting his

most precious and fundamental constitutional right to vote and to have

his vote counted.      Plaintiffs’ original complaint (ECF No. 1) and

purported amended complaint (ECF No. 6) directly seek to void

Intervening Defendant Davis’ lawfully cast vote. “A citizen’s right to vote

free of arbitrary impairment by state action has been judicially

recognized as a right secured by the Constitution, when such impairment

resulted from dilution by a false tally; or by refusal to count votes

from arbitrarily selected precincts; or by stuffing of the ballot box.”


                                  Page 4 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 26, PageID.2132 Filed 12/02/20 Page 5 of 7




Baker v Carr, 369 U.S. 186, 207-208 (1962) (emphasis supplied). “Every

voter’s vote is entitled to be counted once. It must be correctly

counted and reported.” Gray v Sanders, 372 U.S. 368, 380 (1963)

(emphasis supplied). For “‘the right to have one’s vote counted’ has the

same dignity as the right to put a ballot in a box.” Id. (internal citations

omitted).

      Lastly, it is unrefuted that the Defendants cannot adequately

represent Intervenor Defendant Davis’ interests in this case. Notably,

NONE of the Defendants timely filed a response in opposition to

Intervenor Defendant Davis’ Emergency Motion to Intervene (ECF No.

12) by the deadline set by the Court’s December 1, 2020 text only order.

As a result of the Defendants’ failure to timely file a response in

opposition, Defendants have essentially conceded the fact that

Intervenor Defendant Davis’ interests cannot be adequately

represented by the Defendants in this case and Intervenor Defendant

Davis has a substantial interest in the causes of action being litigated

in this case.




                                  Page 5 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 26, PageID.2133 Filed 12/02/20 Page 6 of 7




                             CONCLUSION

      WHEREFORE, for the foregoing reasons and for the reasons set

forth in Intervenor Defendant Davis’ Emergency Motion to Intervene

(ECF No.12), Intervenor Defendant Davis prays that this Honorable

Court GRANT his Emergency Motion to Intervene (ECF No.12).

Dated: December 2, 2020            Respectfully submitted,

                                   /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Proposed Intervenor
                                   Defendant Robert Davis
                                   2893 E. Eisenhower
                                   Ann Arbor, MI 48108
                                   (248) 568-9712




                                  Page 6 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 26, PageID.2134 Filed 12/02/20 Page 7 of 7




                     CERTIFICATE OF SERVICE

      I, ANDREW A. PATERSON, certify that forgoing document(s) was

filed and served via the Court's electronic case filing and noticing

system (ECF) this 2nd day of December, 2020, which will automatically

send notification of such filing to all attorneys and parties of record

registered electronically.

Dated: December 2, 2020            Respectfully submitted,

                                   /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Proposed Intervenor
                                   Defendant Robert Davis
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                   aap43@outlook.com




                                  Page 7 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 26-1, PageID.2135 Filed 12/02/20 Page 1 of 2




 Concurrence Proposed Intervening Defendant Robert
 Davis' Motion To Intervene in the matter of Timothy King,
 et.al.v Gov. Whitmer, et.al., Case No. 20-cv-13134,
 Eastern District of Michigan, Judge Linda Parker
 Inbox

 Drew Paterson                                            Nov 26, 2020, 2:15 PM
                                                                    (5 days ago)
 to Heather, Erik, scotthagerstrom@yahoo.com, gregoryrohl@yahoo.com, Lisa

 Counsel,
 I am writing on behalf of my client, Robert Davis, who is a Wayne
 County registered voter that lawfully voted by absentee ballot in the
 November 3, 2020 Presidential General Election. To ensure he is not
 disenfranchised, and his vote is counted, my client will be filing a
 motion to intervene as a defendant in the above-entitled matter. Will
 you concur with his intervention as a defendant? Please advise ASAP.
 Thanks.

 Drew Paterson
 (248) 568-9712
 aap43@outlook.com
 __________________________________________________________________
 From: Gregory Rohl <gregoryrohl@yahoo.com>
 Sent: Thursday, November 26, 2020 5:30 PM
 To: aap43@outlook.com <aap43@outlook.com>
 Subject: Re: Concurrence Proposed Intervening Defendant Robert Davis' Motion To Intervene in the
 matter of Timothy King, et.al.v Gov. Whitmer, et.al., Case No. 20-cv-13134, Eastern District of Michigan,
 Judge Linda Parker

 Is ur client an attorney w whom I am familiar?

 Sent from Yahoo Mail on Android

 _____________________________________________________________________

 Drew Paterson                                                               Nov 26, 2020, 6:30 PM
                                                                                       (5 days ago)
 to Gregory
Case 2:20-cv-13134-LVP-RSW ECF No. 26-1, PageID.2136 Filed 12/02/20 Page 2 of 2




 Mr. Rohl,
 My client is not an attorney and I'm not sure why that is relevant with respect to our
 request for concurrence for his motion to Intervene as a defendant. So again, I
 respectfully ask: do you concur?


 Drew Paterson
 (248) 568-9712
 aap43@outlook.com
 ____________________________________________________________________
 From: Gregory Rohl <gregoryrohl@yahoo.com>
 Sent: Thursday, November 26, 2020 9:15 PM
 To: aap43@outlook.com <aap43@outlook.com>
 Subject: Re: Concurrence Proposed Intervening Defendant Robert Davis' Motion To Intervene in the
 matter of Timothy King, et.al.v Gov. Whitmer, et.al., Case No. 20-cv-13134, Eastern District of Michigan,
 Judge Linda Parker

 Fine with me

 Sent from Yahoo Mail on Android

 _____________________________________________________________________
 Drew Paterson                                      Nov 26, 2020, 9:34 PM
                                                              (5 days ago)
 to Heather, Erik, Lisa, Gregory

 Mr. Rohl,
 Thank you for providing your concurrence. I will await to receive a response from
 Assistant Attorneys General Meingast and Grill.


 Drew Paterson
 (248) 568-9712
 aap43@outlook.com
